Citation Nr: 0933875	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  06-26 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether the rating decision of May 22, 1986, contained 
clear and mistakable error (CUE) as to the initial assigned 
disability evaluation of 40 percent for a generalized seizure 
disorder.

2.  Whether the rating decision of June 4, 1987, contained 
CUE  as to the reduced disability evaluation from 40 to 20 
percent for a generalized seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The Veteran served on active duty from June 1980 to August 
1981 and from July 1985 to April 1986.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2006 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Hartford, 
Connecticut, which-in pertinent part, found no CUE in either 
decision.


FINDINGS OF FACT

1.  Neither the May 1986 nor the June 1987 rating decision 
rating decision was appealed, and both are final.

2.  The May 1986 and June 1987 rating decisions were based on 
the evidence then of record as it pertained to each claim 
before the rating board, and both decisions constituted a 
reasonable exercise of rating judgment.


CONCLUSIONS OF LAW

1.  Both the May 1986 and June 1987 rating decisions are 
final.  38 U.S.C.A. § 7105 (West 2002). 38 C.F.R. § 3.104(a) 
(2008).

2.  The May 1986 rating decision that assigned an initial 
evaluation of 40 percent for a generalized seizure disorder, 
effective April 1986, was not clearly and unmistakably 
erroneous.  38 C.F.R. §§ 3.105(a), 4.1, 4.7, 4.121, 4.124a, 
Diagnostic Codes 8911, 8912 (1985/2008).

3.  The June 1987 rating decision reducing the rating for a 
generalized seizure disorder from 40 percent to 20 percent, 
effective September 1987, was not clearly and unmistakably 
erroneous.  38 C.F.R. §§ 3.103, 3.105(e) (1986). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  It contemplates VA's notice and 
duty to assist obligations in the context of claims for 
benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision which 
is determined on the basis of the evidence of record at the 
time the decision in question was rendered.  Hence, the VCAA 
is not applicable to this appeal.  See Livesay v. Principi, 
15 Vet. App. 165, 179 (2001) (en banc) (an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process."); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of lack of legal merit).  Therefore, further 
discussion of the VCAA is not warranted.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his/her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulation

When a claim is denied, and the Veteran fails to timely 
appeal the decision by filing a notice of disagreement within 
the prescribed period of one year, that decision becomes 
final, and the claim may not thereafter be reopened or 
allowed except as provided by regulation.  38 U.S.C.A. §§ 
7105(b)(1), (c); Dolan v. Brown, 9 Vet. App. 358, 361 (1996).  
One of the bases on which applicable regulations allow a 
final claim to be reopened is revision on the basis of CUE.

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly 
constituted rating agency . . . shall be final and binding . 
. . based on evidence on file at the time and shall not be 
subject to revision on the same factual basis."  See also 38 
U.S.C.A. § 5108.  An exception to this rule is when the VA 
has made a CUE in its decision pursuant to 38 C.F.R. § 3.105.  
See also 38 U.S.C.A. §§ 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended where evidence establishes clear and unmistakable 
error.  CUE is determined by three criteria: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and, (3) a determination there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242 (1994); see also Bustos v. West, 179 F.3d 1378, 1381 
(Fed. Cir. 1999) (to prove the existence of clear and 
unmistakable error as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

A CUE is a very specific and rare kind of 'error.''  It is 
the kind of error of fact or of law that, when called to the 
attention of later reviewers, compels the conclusion, with 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993). It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUEs "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).
A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, 
the Federal Circuit emphasized that a purported failure in 
the duty to assist cannot give rise to clear and unmistakable 
error, nor does it result in "grave procedural error" so as 
to vitiate the finality of a prior, final decision.  In other 
words, to present a valid claim of CUE, the claimant cannot 
simply request that the Board reweigh or reevaluate the 
evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  
Further, an alleged failure in the duty to assist by the RO 
may never form the basis of a valid claim of CUE, because it 
essentially is based upon evidence that was not of record at 
the time of the earlier rating decision.  See Elkins v. 
Brown, 8 Vet. App. 391, 396 (1995).  The fact that medical 
knowledge was not advanced to its current state may not form 
the basis for a valid claim of CUE, because it is premised 
upon facts that were not then of record.  Subsequently 
developed evidence may not be considered in determining 
whether error existed in the prior decision.  See Porter v. 
Brown, 5 Vet. App. 233, 235-36 (1993).  The mere 
misinterpretation of facts does not constitute CUE.  Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).  Moreover, the 
error must be one that would have manifestly changed the 
outcome at the time it was made.  Kinnaman v. Derwinski, 4 
Vet. App. 20, 26 (1993).

In light of the foregoing, it must be shown that either the 
correct facts were not considered by the RO or that 
applicable laws and regulations were not correctly applied in 
the rating decision at issue.  Such a determination must be 
based on the record and the law that existed at the time of 
that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).

Analysis

The May 1986 rating decision granted service connection for a 
generalized seizure disorder, which the RO rated under the 
criteria for epilepsy.  The rating criteria in effect in 1986 
have remained unchanged to date, so the Board will refer to 
the current criteria.

Under 38 C.F.R. § 4.121, to warrant a rating for epilepsy, 
the seizures must be witnessed or verified at some time by a 
physician.  As to frequency, competent, consistent lay 
testimony emphasizing convulsive and immediate post- 
convulsive characteristics may be accepted.  The frequency of 
seizures should be ascertained under the ordinary conditions 
of life (while not hospitalized).

The General Rating Formula for Major and Minor Seizures 
provides as follows: Epilepsy manifested by at least one 
major seizure in the last six months, or two in the last 
year; or an average of at least five to eight minor seizures 
weekly may be assigned a 40 percent evaluation.  A 60 percent 
evaluation requires an average of at least one major seizure 
in four months over the last year; or nine to ten minor 
seizures per week.  An 80 percent evaluation requires an 
average of at least one major seizure in three months over 
the last year; or more than ten minor seizures weekly.  A 100 
percent evaluation requires an average of at least one major 
seizure per month over the last year.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910, 8911.

NOTES 1 and 2 of the "General Rating Formula" define the 
following: A "major seizure" is characterized by the 
generalized tonic-clonic convulsion with unconsciousness.  A 
"minor seizure" consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal); or sudden jerking movements of the arms, trunk or 
head (myoclonic type); or sudden loss of postural control 
(akinetic type).  NOTE 3 provides that there will be no 
distinction between diurnal and nocturnal major seizures.  In 
the presence of major and minor seizures, rate the 
predominating type.  This rating will not be combined with 
any other rating for epilepsy.

The Veteran asserts the May 1986 rating decision contained 
CUE, in that he met the criteria for an initial rating of 60 
versus 40 percent.  Specifically, he argues, the medical 
evidence clearly showed he experienced three grand mal 
seizures during the year prior to the initial rating.

The Veteran's initial rating was based entirely on the 
service treatment records, as he was placed on the Temporary 
Duty Retired List following a period of light duty for 
observation.  The August 1985 Medical Disposition Report of 
the Naval Hospital at San Diego, CA, notes the Veteran 
experienced his initial seizure in August 1985 after lying 
down to take a nap in his barracks.  A friend at the scene 
observed him shaking and then falling to the floor.  No 
further seizures ensued during his approximately five days of 
hospitalization, and all examinations-including 
neurological, were within normal limits.  He was placed on 
six-months limited duty for observation of any further 
seizure activity.  He did well until January 1986.

The Medical Evaluation Board report notes the Veteran was 
readmitted after two episodes of loss of consciousness and 
what was felt to be seizure activity observed by others.  
There were no further seizures observed during his 
hospitalization, and he was referred to a physical evaluation 
board.  The medical records associated with the Veteran's 
January 1986 admission note his history as generalized 
seizure disorder x 2.  A January 1986 entry related to the 
Veteran's admission noted he did not keep a follow-up 
appointment, so there was no confirmation of three to four 
episodes over then prior two months of absence episodes 
reported by the Veteran.  One reportedly entailed his ending 
up in the next lane while driving a car, and several 
reportedly occurred while talking to other people, but they 
did not notice any abnormal behavior.  The examiner noted 
there might have been a question of petit mal seizures, but 
there was no good history on which to make an assessment, 
especially since those with the Veteran did not observe any 
abnormal behavior.

The May 1986 rating decision essentially noted the above 
history in summarized form, and assigned the initial 40 
percent rating, effective April 11, 1986.  The Veteran's 
October 2005 statements (VA Forms 21-4148) do not point to 
any evidence of record before the RO at the time to support 
his assertion.  The RO interpreted the evidence of record as 
of May 1986 as having shown two major seizures between April 
1985 and April 1986, which represents the one-year period 
beginning with the month of the Veteran's separation from 
active service and counting back.  This was a weighing of the 
evidence then before the rating board which was clearly 
within the board's discretion.  At the time of the initial 
rating, there was no evidence of a major seizure in four 
months.  The medical entries of the Naval Hospital at San 
Diego clearly noted there was no confirmation of the absence 
episodes or potential minor seizures mentioned by the 
Veteran, and even if there were, the Veteran reported fewer 
than the required 9 to 10 per week needed to meet or 
approximate a 60 percent rating.  See Diagnostic Code 8911.  
Thus, the Board finds no CUE in the May 1986 rating decision.  
38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911.

As concerns the June 1987 rating decision, the Veteran 
asserts the reduction of his rating was taken without first 
issuing a proposed notice of the reduction.  The Board 
disposes of this assertion quite briefly.  Specifically, the 
procedure to which the Veteran refers, see 38 C.F.R. § 3.103 
(2008), did not exist in 1987.  The regulatory provisions in 
effect at the time of the 1987 action simply provided that 
claimants be notified of any decision that affected the 
payment of benefits or the granting of relief and the basis 
of the decision.  See 38 C.F.R. § 103 (1986).  Further, the 
regulation in effect at the time provided that rating action 
would be taken if warranted by the evidence, and the Veteran 
was to be notified at his address of record.  See 38 C.F.R. 
§ 3.105(e) (1986).  The RO complied with that provision via 
issuance of the June 1987 rating decision, which reduced the 
rating effective September 1987.  An RO letter, also dated in 
June 1987, informed him of the decision and of his appeal 
rights.

Thus, the Veteran's assertion has no basis in law or fact 
under the regulations in effect in June 1987.  The Veteran's 
representative argues the RO committed error by not 
considering or applying the regulations in effect for 
prestabilization ratings from the date of discharge from 
service.  See 38 C.F.R. § 4.28 (1986).  The representative 
makes this assertion that the RO took the June 1987 rating 
action solely on the basis of one rating.  The Board rejects 
the assertion.

Although the RO cites the regulatory provision on 
prestabilization of ratings, by arguing the RO should have 
obtained additional information, the assertion still amounts 
to more than an attempt to reweigh or assess the evidence 
then of record at the time of the June 1987 rating decision.  
First, the Board notes the provisions of 38 C.F.R. § 4.28 are 
permissive or discretionary on the rating agency.  Id.  As a 
result, the RO was not mandated to apply a prestabilization 
rating.  But more importantly, in a May 1987 letter, the RO 
specifically asked the Veteran to tell how many seizures he 
had from April 1, 1986, to the then present date, and the 
method of reporting them.  The letter also instructed him to 
get the same information from persons who witnessed the 
seizures.  The claims file contains no evidence of a response 
from the Veteran.  As a result, the evidence before the 
rating board in May to June 1987 indicated the Veteran had 
experienced only one major seizure in the last two years, 
which warranted an evaluation of 20 percent.  38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Codes 8910/8911.  Thus, the Board 
finds no evidence the RO applied the law or regulation in an 
erroneous manner, or that there was relevant evidence not 
considered.  The benefit sought on appeal is denied.  
38 C.F.R. §§ 3.103, 3.105(e), 4.28 (1986); 38 C.F.R. 
§ 3.105(a) (2008).


ORDER

The rating decision of May 22, 1986, that assigned an initial 
disability evaluation of 40 percent for generalized seizure 
disorder was not clearly and unmistakably erroneous.  The 
appeal is denied.

The rating decision of June 4, 1987, that reduced the 
disability evaluation for generalized seizure disorder from 
40 to 20 percent was not clearly and unmistakably erroneous.  
The appeal is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


